Citation Nr: 1500071	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) compensation under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  He died in November 2006 and the appellant is his surviving spouse.
      
These matters come before the Board of Veterans' Appeals (Board) from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a November 2007 decision, the RO denied service connection for the cause of the Veteran's death and DIC.  The appellant sought reconsideration, and in November 2008 the RO again denied the claims.  She subsequently perfected appeals of these issued and the matters are now before the Board.
 

FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to or as a result of arteriosclerotic heart disease.
 
2.  The cause of the Veteran's death was not related to service or a service-connected disability.
 
3.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated 100 percent since August 7, 1997.
 
4.  The Veteran's service-connected disability was not continuously rated totally disabling for 10 years prior to his death, nor was the total disability evaluation in effect from the date of discharge from military service.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2014); 38 C.F.R. § 3.312 (2014).
 
2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The Veteran died in November 2006; the immediate cause of death listed on his certificate of death was cardiopulmonary arrest, due to or as a result of arteriosclerotic heart disease.  At the time of his death, the Veteran's only service-connected disability was posttraumatic stress disorder (PTSD) which was rated as 100 percent disabling.  The appellant and her representative have contended that the disability substantially contributed to the Veteran's death, specifically insofar as PTSD caused "the Veteran's inability to make sound decisions," and "interfered with the Veteran's judgment and ability to sustain a normal lifestyle."  See VA Form 646, July 2011.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The appellant's contention, essentially, is that the cause of the Veteran's death - cardiopulmonary arrest, due to or as a result of arteriosclerotic heart disease - was secondary to his service-connected PTSD.  The appellant has not argued, and the evidence does not otherwise suggest, that either cardiopulmonary arrest or arteriosclerotic heart disease were incurred in service or are otherwise directly related to service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The appellant is competent to report on things which are capable of observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, her statements reflecting the Veteran's behavior are competent and probative of the Veteran's general demeanor and day-to-day functioning.  However, associating the Veteran's service-connected PTSD with the onset or aggravation of a heart disorder is well beyond the appellant's lay competence, and accordingly her assertions to that effect are of no probative value in supporting her claim.

The appellant has submitted two articles regarding the connection between PTSD and heart attacks.  Both articles describe an academic study which "suggests that veterans with symptoms of [PTSD] are at greater risk of heart attacks in later life," and "document[s] a link between PTSD symptoms and future heart disease."  The Board has considered the medical literature submitted, but finds that it is of only minimal probative value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, no such medical opinion has been associated with the record, and as a result the submitted materials carry minimal probative weight for the purposes of establishing a nexus between the Veteran's terminal cardiac condition and his service-connected PTSD.

Of record are the opinions of two VA healthcare providers.  In a letter of May 2008, Dr. A.W. reviewed VA's treatment records and noted that "[w]e have very little information regarding the medical and psychiatric events leading up to [the Veteran's] death," as his terminal care was provided at private facility.  Dr. A.W. went on to state that there "is evidence in the literature of a potential relationship between PTSD and coronary disease, so it is impossible to rule out some role of PTSD in the occurrence of [the Veteran's] heart attack."  However, Dr. A.W. expressly stopped short of drawing a connection between the Veteran's PTSD and the onset of a terminal heart disorder, a heart attack, or his death, commenting that he had "no specific information in this case by which to determine if it is 'more likely than not' that the PTSD disability contributed to [the Veteran's] heart attack."  The Board recognizes that "more likely than not" is not the evidentiary standard by which VA assess claims for service connection.  Nonetheless, even while acknowledging the existence of treatise information regarding a potential connection in some cases, the Board finds it telling that the examiner would not draw such a conclusion here.  That the examiner's opinion was equivocal weighs heavily against its value in substantiating the appellant's claim.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative).  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).  

In contrast to Dr. A.W., the doctor who conducted a VA examination of the Veteran's record in November 2008 did have access to his terminal treatment records as these had been associated with the claims file at the time of her review.  The VA examiner opined that the primary cause of the Veteran's death - cardiopulmonary arrest - was "due to multiorgan failure secondary to septic shock and pneumonia."  This expanded explanation of the Veteran's death is consistent with a November 2006 Discharge Clinical Abstract from the facility which administered the Veteran's terminal care.  The VA examiner, having reviewed the entire claims file, including the submitted treatise information and terminal care records, found that PTSD "did not contribute to [the Veteran's] death," and went on to say that "PTSD is not an accepted risk factor or contributing factor for atherosclerotic hearing disease, multiorgan failure, or septic shock."

The Board finds the November 2008 VA examiner's opinion exceptionally probative as it was based on a review of the entire claims file and a careful assessment of the Veteran's specific history, and the final conclusion was definitive in nature.  

The Board finds that the cause of the Veteran's death was not related to service.  While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Dependency and Indemnity Compensation Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a) (West 2014), benefits are payable to the surviving spouse and to the children of a deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) (2014).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id. The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. § 3.22(c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2014).  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

The threshold legal requirement for establishing entitlement to this benefit is that at the time of death, a veteran must have been receiving (or entitled to receive) compensation for service-connected disability rated totally disabling for 10 or more years.  At the time of the Veteran's death, he was service-connected for PTSD, rated as 100 percent disabling (i.e. totally disabling) effective August 7, 1997, and 50 percent disabling prior to August 7, 1997.  Prior to his death, the Veteran had sought an increased rating for the period prior to August 1997 - in effect an earlier effective date for the grant of a total disability rating.  He had perfected an appeal of that matter to the Board, and in May 2004 the Board ordered that a rating in excess of 50 percent for PTSD prior to August 7, 1997 was denied. 

Thus, the Veteran had been entitled to receive his 100 percent rating from August 7, 1997 until his death, less than 10 years later, on November 1, 2006.  He had not been continuously rated totally disabling since his discharge from service as that was in August 1969, and he was not a former prisoner of war POW.
	
There is nothing in the record indicating, nor has the appellant alleged, that the Veteran should have been receiving, or was entitled to receive, compensation at the total rate prior to August 1997, and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous.  Cole v. West, 13 Vet. App. 268 (1999).  Thus, the threshold legal criteria for benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the context of a claim for DIC and cause of death benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

A notice letter was sent to the appellant in February 2007 which complied with Hupp save for the lack of a statement indicating that the Veteran had been service-connected for PTSD at the time of his death.  Nonetheless, in its November 2007 initial adjudication of these claims, the RO included such a statement and the claims were readjudicated on reconsideration in November 2008.  Thus, the Board finds that VA fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008). 

The Board finds that VA has satisfied its duty to assist by providing acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  In addition, VA examination of the Veteran's file was performed in November 2008, at which the examiner was provided the claims file for review, considered both the medical and lay evidence, presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  


Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for the cause of the Veteran's death is denied.

 Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


